DETAILED ACTION

In response to the Amendment filed June 19, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

The restriction requirement as set forth in the Office action mailed on May 6, 2021, has been reconsidered in view of Applicant’s arguments from July 6, 2021. The restriction requirement is hereby withdrawn. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on November 13, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 15 – 19 are allowable over the Prior Art of Record because it fails to teach or suggest a motor assembly for a tape measure comprising a bond region formed between the motor body and the backer plate; wherein a first end of the spring is connected to a hub received in the motor body; wherein a second end of the spring is received between the backer plate and the motor body at the bond region; and wherein a bond is applied between motor body, the spring, and the backer plate at the bond region to bond the spring, motor body, and backer plate together in combination with the remaining limitations of the claims.

Claims 20 – 25 are allowable over the Prior Art of Record because it fails to teach or suggest a tape measure comprises an accessory removably coupleable to the housing; wherein the accessory comprises interlock tabs configured to selectively engage receiving flanges on the housing; wherein the housing comprises engagement flanges on both the 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are relevant to the technology but does not disclose the combination as claimed:
Orsini et al.  (US Pub. No. 2020/0348119)
Orsini et al. (US 10,422,616)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
September 15, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861